DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/25/2021 has been entered. Claims 1, 3-5, 7-9, 11-13, and 15-16 have been amendment. Support for amendments to independent claims 1 and 9 can be found in at least figure 7 of the Drawings filed 07/02/2019. Claims 1-16 remain pending and are evaluated on their merits within this Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minoru et al. (JP-2016097851-A, with citations herein to a machine translation of the Description, as cited within the Office action dated 12/07/2020) in view of Kim (KR-20160048564-A, with citations herein to a machine translation with paragraph numbers added).
Regarding claim 1, Minoru teaches a battery pack housing (battery mounting frame structure 10, Minoru [0005, 0014] and Figs. 1A and 5) comprising: 
a bottom plate (mounting ribs 11a-15a, and various support members may be provided within the frame for fixing the battery, Minoru [0015] and Figs. 1A and 3)
a first sidewall (horizontal frame member 13, Minoru [0015]) which is coupled to one edge of the bottom plate (at mounting rib 13a, Minoru Fig. 1A) and which has a first hollow positioned therein (horizontal frame member 13 has a hollow cross section, Minoru [0015]), the first hollow passing through the inside of the first sidewall along a longitudinal direction (left-to-right in Minoru Fig. 3) of the first sidewall and wherein the first hollow extends from one end of the first sidewall to an opposite end of the first sidewall (frame has a hollow cross section manufactured from extruded aluminum per Minoru [0010], thus the entire length of the frame would include the hollow cross section), 
a second sidewall (horizontal frame member 14, Minoru [0015]) which is coupled to an opposite edge (edge at 14a, Minoru Fig. 1A) of the bottom plate and which has a second hollow positioned therein (horizontal frame member 14 has a hollow cross section, Minoru [0015]), the second hollow passing through the inside of the second sidewall (extruded hollow frame, Minoru [0010]) along a longitudinal direction of the second sidewall (left-to-right of Minoru Fig. 3). 

Minoru fails to teach: 
the bottom plate having through-holes passing through the inside thereof along a direction parallel to a surface of the bottom plat
the first sidewall coupled so as to contact one end of each of the through-holes, and
a first communication hole connecting the first hollow with the through-holes of the bottom plate;
the second sidewall is coupled so as to contact the other end of each of the through-holes, and
a second communication hole connecting the through-holes with the second hollow; 
occluding members for occluding both ends of the first hollow of the first sidewall and the second hollow of the second sidewall, respectively, 
wherein the first sidewall or the second sidewall is provided with an inlet for injecting cooling water into the first hollow or the second hollow and an outlet for discharging the cooling water to the outside, and 
wherein the first sidewall has a first division plate in the first hollow dividing the first hollow into two regions.

Minoru teaches in [0015] that the mounting ribs 11a-15a, serving as the bottom plate on which batteries are mounted (see Minoru Fig. 5) can be modified to include various support members also provided within the frame for fixing the battery. 
Kim, which is analogous in the art of batteries mounted within electric vehicles (see Minoru [0002] and Kim para. 12), teaches an extruded aluminum plate (cooling plate 300, Kim paras. 9 and 13) which can be in close contact with a battery (Kim para. 12)) and thus provide support to the battery. Kim teaches the benefits of having a cooling plate, with a specific structure as detailed below, in contact with a battery to increase cooling efficiency thereof and maintain the temperature of the battery when mounted within an electric vehicle, which is necessary to mitigate heat generated by the high voltage batteries that are used in vehicles (Kim paras. 1, 2, and 12). Kim teaches the structure of the cooling plate inclusive of:
a plate (cooling plate 300, Kim para. 13 and Figs. 1 and 3) having through-holes (plurality of flow passages 310, Kim para. 14 and Fig. 3) passing through the inside thereof along a direction parallel to a surface of the bottom plate (310 shown passing through inside of plate 300, Kim Figs. 3-4); 
a first sidewall (first header pipe 100 with cover 110, Kim Figs. 1-3) coupled so as to contact one end of each of the through-holes (shown in Kim Figs. 2-3), and
a first communication hole (insertion hole 121 of first header pipe, Kim paras. 14-15) connecting a first hollow with the through-holes of the bottom plate (hollow interior of header pipe 100; see connection to through holes 310 via 121 in Kim Figs. 2-3);
a second sidewall (second header pipe 200 with cover 210, Kim Figs. 1-3) is coupled so as to contact the other end of each of the through-holes (shown in Kim Figs. 2-3), and
a second communication hole (insertion hole 221 of second header pipe, Kim paras. 14-15) connecting the through-holes with a second hollow (hollow interior of header pipe 200; see connection to through holes 310 via 221 in Kim Figs. 2-3); 
occluding members (header caps 130 and 230, Kim paras. 13-14) for occluding both ends of the first hollow of the first sidewall and the second hollow of the second sidewall (caps 130 at top and caps 230 at bottom, occluding both ends of both hollow interiors of header pipes 100 and 200, as shown in Kim Figs. 1-3), respectively, 
wherein the first sidewall (inlet port 111 within header 100, Kim Figs. 1 and 3) or the second sidewall is provided with an inlet for injecting cooling water into the first hollow (fluid for cooling is flowed into 111, Kim para. 13) or the second hollow and an outlet (outlet port 112 within header 100, Kim Figs. 1 and 3) for discharging the cooling water to the outside fluid for cooling is flowed out of 112, Kim para. 13), and 
wherein the first sidewall has a first division plate (baffle 140, Kim para. 13 and Figs. 2-3) in the first hollow dividing the first hollow into two regions (left and right regions of header pipe 100, shown at top of Kim Fig. 3).


Therefore, all limitations of instant claim 1 are rendered obvious by the combination of Minoru and Kim.
Claim 9 is the same as claim 1 except that claim 9 additionally recites a battery module.  The grounds and reasoning used to reject claim 1 apply equally here.  Additionally, Minoru teaches a battery pack (frame structure for mounting a battery, Minoru [0001]) comprising a battery (battery module, Minoru [0001], shown as 1 in Fig. 5).

Regarding claims 2 and 10, modified Minoru teaches the limitations of claims 1 and 9 above and teaches wherein the through-holes of the bottom plate include a plurality of through-holes (plurality of flow passages 310, Kim para. 14), which are arranged to be parallel with each other (Kim Figs. 3-4).
Regarding claims 3 and 11, modified Minoru teaches the limitations of claims 2 and 10 above and teaches wherein the inlet and the outlet are located in the first sidewall (both ports 111 and 112 are in first header 100, Kim Figs. 1-3) and are arranged to be spaced apart from each other along the longitudinal direction of the first sidewall (see Kim Figs. 1-3, with longitudinal direction left-to-right in Kim Fig. 3, as analogously defined above with respect to Minoru Fig. 3), and the first division plate spatially separates the inlet and the outlet from each other (baffle 140 separating inlet 111 and outlet 112, Kim Figs. 2-3) and is installed such that the inlet and the outlet are connected to some of the plurality of through-holes (at least three of through-holes 310 connected to inlet and three to outlet, at right and left of baffle 140, as shown in Kim Fig. 3), respectively.
Regarding claims 6 and 14, modified Minoru teaches the limitations of claims 1 and 9 above and teaches wherein at least one of the bottom plate, the first sidewall and the second sidewall is provided by extrusion molding (both the frame members and the cooling plate are taught to be made from extrusion-molded aluminum, Minoru [0010] and Kim para. 9).
Regarding claims 7 and 15, modified Minoru teaches the limitations of claims 1 and 9  above and teaches the housing further comprising reinforcement bars extending between the first sidewall and the second sidewall (auxiliary frame can be connected between the horizontal frame or between vertical frame members per Minoru [0009], shown as member 15 in Minoru Figs. 1A and 3).
Regarding claims 8 and 16, modified Minoru teaches the limitations of claims 1 and 9 above and teaches further comprising a third sidewall (vertical frame member 11, Kim [0005, 0015] and Figs. 1A and 3) coupled to another edge of the bottom plate (edge at 11a, Kim Fig. 1A), which is not coupled to .

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minoru et al. (JP-2016097851-A, with citations herein to a machine translation of the Description, as cited within the Office action dated 12/07/2020) and Kim (KR-20160048564-A, with citations herein to a machine translation with paragraph numbers added) as applied to claims 1 and 9 above, and further in view of Park et al. (KR-20160076121-A, as cited in the IDS dated 07/02/2019, with citations herein to a machine translation added to record by Examiner).
Regarding claims 4 and 12, modified Minoru teaches the limitations of claims 2 and 10 above but fails to teach the inlet is located in the first sidewall, the outlet is located in the second sidewall, the first division plate spatially separates two neighboring through-holes from each, and a second division plate for spatially separating another two neighboring through-holes from each other on the second hollow of the second sidewall, are installed such that the inlet, the first division plate, the second division plate and the outlet are sequentially arranged in that order in a view perpendicular to a direction in which the through-holes extend.
Park, which is analogous in the art of battery cooling plates, teaches the manipulation of the coolant flow path in a way that the inlet and outlet are on opposite sidewalls instead of the same sidewall (see Park Fig. 6 with arrows indicating flow inlet at bottom an outlet at top, versus Park Fig. 7 indicating both inlet and outlet positioned at the bottom) as well as the utilization of multiple division plates used to redirect the coolant flow (plugs 140 used to spatially separate the through-holes/passages connected to the inlet versus outlet, as shown in Park Figs. 5-7). Park teaches that a cooling plate (cooling case 112) can be made of aluminum extrudate (Park [0040]), analogous to the production of the cooling plate in modified Minoru, in order to make cooling modules with various 
	Additionally, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP 2144.04) and the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP 2144.04). It is within the ambit of person with ordinary skill in the art to rearrange the inlet versus outlet (Kim ports 111 and 112) of modified Minoru and add an additional divider (Kim baffle 140) as needed to create multiple spatially separate flow paths in order to meet their desired design requirements.
Therefore, it would have been obvious, at the time of filing, for a person having ordinary skill in the art to rearrange the inlet and outlet location to be on opposite sides as needed and to include duplicate dividers in order to redirect the cooling water flow path with the motivation of meeting the desired design requirements, including locations of cooling water connection and overall cooling capacity of the module, as taught by Park. 
Thus, the limitations of instant claims 4 and 12 are rendered obvious.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minoru et al. (JP-2016097851-A, with citations herein to a machine translation of the Description, as cited within the Office action dated 12/07/2020) and Kim (KR-20160048564-A, with citations herein to a machine translation with paragraph numbers added) as applied to claims 1 and 9 above, and further in view of Cha et al. US 2013/0164576 A1, as cited in the Office action dated 12/07/2020 as well as the IDS dated 09/24/2020).
Regarding claims 5 and 13, modified Minoru teaches the limitations of claims 2 and 10 above but fails to teach some of the plurality of through-holes of the bottom plate have different areas or cross-sectional shapes from those of some other through-holes in a view perpendicular to the direction in which the through-holes extend.
Cha, which is analogous in the art of battery heat exchangers, teaches a cooling plate which is in contact with a battery to exchange heat therewith (Cha [0004]) and teaches “some of the plurality of through-holes of the bottom plate have different areas or cross-sectional shapes from those of some other through-holes in a view perpendicular to the direction in which the through-holes extend” – see Cha Figs. 3-4 showing a view of a cooling plate (heat exchange member 100, Cha Fig. 3) perpendicular to the extension direction of the through-holes (tubes 110 with flow paths 112, Cha Figs. 3-4 and [0042]). The perpendicular perspective shown in Cha Figs. 3-4 is similar to that of Kim Fig. 4, and Cha teaches in [0042] the use of tubes 110 including partitions 111 to create flow paths 112 which include different shapes – i.e., both rectangular and semicircular cross sections – as shown in Cha Figs. 3-4. Cha teaches in [0077-0078] that the cooling plate internal geometry and number of flow channels is determined based on operating pressure of the cooling fluid to achieve uniformly enhanced heat transfer; Cha [0077-0078] further teaches that the parallel flow tubes can be made of extruded aluminum.
Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP 2144.04). The change in shape of the cross-sectional through-hole geometry is within the ambit of one with ordinary skill in the art.
Based on these teachings, it would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the internal structure of the flow paths of the cooling plate taught by Kim (when producing such also via aluminum extrusion and adding below the mounting frame of Minoru) to have differing cross-sectional shapes with the motivation to fit the desired operating pressure of the coolant and achieve uniform, enhanced heat transfer from the battery to the coolant as taught by Cha.
	Thus, the limitations of instant claims 5 and 13 are rendered obvious.

Response to Arguments
Applicant’s arguments, see Remarks on Amendment pages 9-10, filed 02/25/2021, with respect to the rejection(s) of claim(s) 1 and 9 under 35 USC 102 have been fully considered and are persuasive in view of the amended language of claims 1 and 9.  Therefore, the 35 USC 102 rejection of these independent has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the amended, narrowed scope of claims 1 and 9, specifically with respect to the geometry of the hollow(s) and the division plate(s) therein. An updated search has been performed as necessitated by this amendment, and new grounds of rejection are now relied upon as cited within the 35 USC 103 section above in this Office action.
Applicant’s arguments with respect to dependent claims (see Remarks on Amendment pages 10-11) have been considered but are moot because the new ground of rejection does not rely on the reference(s) as applied in the prior rejection of record (Office action dated 12/07/2020) specifically challenged in the argument.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kenney et al. (WO 2016/109881 A1) – see Figs. 2, 4, and 8 showing various coolant inlet/outlet locations and flow paths; see also [0008-0011 and 0054-0056]. 
Smith et al. (WO 2005/119813 A2) – see Figs. 7, 9A-9B, and 16 showing various coolant pathways formed by partitions, as described on page 6 lines 17-23, page 12 lines 11-29, and page 16 lines 30-36.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721